Citation Nr: 1316566	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  10-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to service connection for a skin disability, to include as due to herbicide (Agent Orange) exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969, including service in the Republic of Vietnam (hereinafter "Vietnam") from February 1968 to February 1969, for which he was awarded decorations that included the Combat Infantryman Badge (hereinafter "CIB").  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a June 2009 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim that has been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran asserts that he currently experiences a skin disability related to herbicide exposure in service, and a low back disability related to a helicopter crash in service, but he has failed to provide clinical evidence of a current disability in either case.  However, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Veteran has not been provided with VA examinations relating to these claimed skin and low back disabilities.  VA's duty to assist includes the duty to provide a veteran with a VA examination or opinion when the evidence "indicates" that a disability "may be associated with the claimant's service."  See 38 U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Despite the absence of evidence identifying a current diagnosed skin disability and low back disability, the Board nevertheless believes that the low threshold requirement for a VA examination has in fact been met.  Although the Veteran's service records do not show that he sought treatment for any skin or low back disorder during service, the Veteran is in fact a combat veteran, and his lay assertions that he sustained injury to his low back while being involved in a helicopter crash in Vietnam are presumed to be credible under 38 U.S.C.A. § 1154(b).  Moreover, as he has confirmed service in Vietnam he is entitled to a presumption of herbicide exposure.  He is deemed competent to report that he currently experiences skin and low back disabilities.  As such, a remand is necessary so that the Veteran may be afforded VA examination and medical opinion relating to these claims.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any current low back disability.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to whether it is at least as likely as not (i.e., 50 percent or more probable) that that any current spine disorder is otherwise directly attributable to his military service, to include his presumed involvement in a helicopter crash while serving in combat in Vietnam.  

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete explanation for such a finding must be provided.  

2. The RO/AMC must arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any current skin disability.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to the following: 

(a) Does the Veteran have a current skin disorder that is on the list of presumptive service-connected diseases for herbicide exposure (i.e., does he currently have chloracne, other acneform disease consistent with chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans)?  

(b) If the Veteran does not have a presumptive disease, is it at least as likely as not (i.e., 50 percent or more probable) that any other current skin disorder is related to herbicide / Agent Orange exposure during military service in Vietnam?  (For purposes of providing this opinion the Veteran's exposure to herbicide / Agent Orange during service is presumed).  

(c) Is it at least as likely as not (i.e., 50 percent or more probable) that that any current skin disorder is otherwise directly attributable to his military service?  

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete explanation for such a finding must be provided.  

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC must consider all of the evidence of record and readjudicate the claims of service connection for the skin and low back disabilities.  If the benefit sought is not granted, the RO/AMC must issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


